DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-25 were pending and were rejected in the previous office action. Claims 1, 7-8, 10, 15-16, 18, 23, and 24 were amended in the reply filed 10/07/2021. Claims 1-25 remain pending and are examined in this office action. 


Response to Arguments
35 USC § 101: 
Applicant’s arguments with respect to the § 101 rejection of claims 1-25 (pg. 11 of remarks filed 10/07/2021) have been fully considered but they are not persuasive. 
Applicant argues that the claims as amended recite significantly more than any abstract idea and it is believed that the amendments to overcome the prior art will also clarify that the claims amount to significantly more than the abstract idea (pg. 11). However, the examiner respectfully disagrees, as the amendments to “identify a nearby parking lot in which the designated vehicle is parked, when the delivery vehicle is determined to be unable to arrive at the parking position” merely further describes the abstract idea itself and does not provide any additional elements or other limitations which would be considered to amount to significantly more than the abstract idea itself. Furthermore, even if the claims were to overcome the prior art of record, novelty/non-obviousness itself does not indicate the claims would be eligible under § 101 because “[T]he search for an inventive concept should not be confused with a novelty or no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.").” See MPEP 2106.05. 
Therefore, the § 101 rejection of claims 1-25 is maintained. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-25 (pgs. 12-13 of remarks filed 10/07/2021) have been considered but they are moot as they do not apply to the current grounds of rejection applied below under § 103 in response to applicant’s amendments. Please see the updated § 103 rejections of claims 1-25 below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
(Step 2A Prong One) Claims 1, 10, and 18 recite processes for managing collection from and delivery to one or more areas in a vehicle as a collection-delivery destination of an item, comprising the steps of accepting a request for collection of the item from the area(s) and delivery of the item to the area(s), acquiring parking position information and attribute information, the parking position information being related to a position of a designated vehicle, the attribute information being related to an attribute of a parking lot in which the designated vehicle is parked, and the designated vehicle being a vehicle designated as the collection-delivery destination of the item; and determine whether a delivery vehicle carrying the item will be able to arrive at a parking position based on the parking position information and the attribute information, the parking position being a position where the designated vehicle is parked in the parking lot, and identify a nearby parking lot near to the parking lot in which the designated vehicle is parked, when the delivery vehicle is determined to be unable to arrive at the parking position. These limitations are considered by the examiner to recite an abstract idea for the reasons discussed below. 
(Step 2A Prong One – Continued) The limitations of claims 1, 10, and 18 taken as a whole recite processes for managing the collection and delivery of items to/from a vehicle by determining if a delivery vehicle is able to deliver to the parking position of the vehicle and identifying a nearby parking lot – which under the broadest reasonable interpretation, amounts to a commercial interaction (i.e. a process for managing a delivery service to the vehicle). MPEP 2106.04(a)(2) specifies that commercial or legal interactions fall under the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the claims as a whole recite a process that revolve around the performance of a commercial interaction (determining if a delivery vehicle is able to deliver to the parking position of the vehicle as part of a package delivery 
(Step 2A Prong Two) The additional elements of claims 1, 10 and 18 do not integrate the judicial exception into a practical application because the claims recite mere instructions to apply the judicial exception (i.e. abstract idea) above on generic computers/computer components (i.e. “an information system” comprising at least one processor of claim 1, “a circuitry” of claim 10, and “a non-transitory storage medium storing a program” and “a circuitry” of claim 18). The claims do not improve upon any technology or any of the recited additional elements themselves, improve the functionality of any computer, or apply the abstract idea in any other meaningful way beyond generally performing the abstract idea steps using a computer. “[C]laims that amount to nothing more than an instruction apply the abstract idea using a generic computer do not render an abstract idea eligible.” See MPEP 2106.05(f). Therefore, the claims considered as a whole are directed to an abstract idea. 
(Step 2B) 
 (Dependent claims 2-9, 11-17, and 19-25)  Dependent claims 2-9, 11-17, and 19-25 recite steps which further describe the abstract idea for managing the collection/delivery of items to/from a vehicle recited independent claims 1, 10, and 18 - such as output of a determination whether the vehicle will be able to arrive (claim 2),  determine whether the collection/delivery will be carried out (claims 3, 11, and 19), further identifying route information and describing the attribute information (claims 4-6, 12-14, 20-22), and inquiring whether the vehicle can be moved or if additional expenses are approved for the delivery (claims 7-9, 15-17, and 23-25). Therefore the dependent claims also fall under the “certain methods of organizing human activity” grouping of abstract ideas. The only additional elements presented within the dependent claims is the “terminal of a requesting user” of claims 7-9, 15-17, and 23-25 which is involved in inquiring the user for approval – however, merely using a terminal for receiving an inquiry only links the performance of the abstract idea to a particular technological environment and does not add anything that integrates the judicial exception into a practical application or amounts to significantly more than the abstract idea. 
Therefore, claims 1-25 are ineligible under § 101 as they are directed to an abstract idea without reciting anything that amounts to significantly more. 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 10-12, 14, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170024688 A1 to Wiechers in view of US 20190311327 A1 to Habbaba et al. (Habbaba), further in view of  US 20200074396 A1 to Boccuccia et al. (Boccuccia), and even further in view of US 11151509 B1 to Mishra. 

Claim 1: Wiechers teaches: 
An information system that manages collection from and delivery to one or more areas in a vehicle that can be used as a collection-delivery destination of an item (Wiechers: ¶ 0006-0010 
acquire parking position information and attribute information (Wiechers: ¶ 0047 after the customer vehicle determines GPS location, the distribution vehicle receives the transmitted GPS information of the vehicle in a parking lot, which may have restricted access; as per ¶ 0048 “access authorization is preferably transmitted to the distribution vehicle 2 by the customer”, which amounts to attribute information for accessing the parking lot; ¶ 0044 also showing the distribution vehicle receiving information relating the vehicle locations to which shipments need to be delivered and/or collected), 
the parking position information being related to a position of a designated vehicle (Wiechers: ¶ 0044, ¶ 0047 as cited above showing the position information is the position information of the customer vehicle), the attribute information being related to an attribute of a parking lot in which the designated vehicle is parked (Wiechers: ¶ 0048 as seen above showing the access information is for accessing the parking lot in which the customer vehicle is located), 
and the designated vehicle being a vehicle designated as the collection-delivery destination of the item (Wiechers: ¶ 0044-0047 the delivery destination is the customer vehicle, with ¶ 0044 stating “The locations at which shipments 1 are intended to be delivered or collected may at least partially be customer vehicles 4”); and
determine whether a delivery vehicle carrying the item will be able to arrive at a parking position based on the parking position information and the attribute information (Wiechers: ¶ 0046, ¶ 0048-0049 and ¶ 0037-0039 showing the delivery vehicle can enter Note: Under the broadest reasonable interpretation of the claim “determine whether a delivery vehicle carrying the item will be able to arrive at a parking position” – a number of items would read on a determination that a vehicle can arrive at a location. For example, by virtue of arriving at the vehicle, or providing any type of guidance to the location, it is necessarily determined that the vehicle can arrive at the particular location), 
the parking position being a position where the designated vehicle is parked in the parking lot (Wiechers: ¶ 0028, ¶ 0046-0049 showing the position is a vehicle’s position parked within a parking lot), 

To the extent that Wiechers is silent as to “at least one processor configured to…” perform the claimed vehicle delivery functions, Habbaba teaches that a computing device including one or more processors and memory devices may be used to perform the various functions of a delivery service system and a delivery vehicle that operate to coordinate the delivery of the item from a delivery vehicle to the position of a customer’s vehicle (Habbaba: ¶ 0052-0059 and Fig. 6 showing the exemplary computing device including one or more processors that may execute stored instructions on a computer-readable medium; see ¶ 0032-0033 and ¶ 0048-0049 describing system for delivery of packages to a destination vehicle that is analogous to the system of Wiechers). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the computing device processing elements for performing coordinating the delivery packages from a delivery vehicle to a destination vehicle as taught by Habbaba in the vehicle delivery system of Wiechers (such that the functions performed by the system of Wiechers are performed by a computing device), since the claimed invention is merely a combination of old elements, and in 

With respect to the following limitation, Wiechers described the process for performing the delivery/collection of the item to/from a customer vehicle as seen above, but is silent regarding a request for the item delivery/collection with the customer vehicle. However, Habbaba teaches: 
accept a request for collection of the item from the one or more areas and delivery of the item to the one or more areas (Habbaba: ¶ 0033 “The delivery service system 102 may receive an order…The order may include order information such as an item to be delivered, customer information for a customer for whom the order has been placed, and/or vehicle information about a vehicle to which the order is to be delivered”; also see ¶ 0049 showing receiving order for delivery of an item to the customer vehicle and then dispatching a delivery vehicle in response to request);
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the receipt of a customer order for an item to be delivered to the customer vehicle of Habbaba in the vehicle delivery system of Wiechers with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “provide extreme convenience of delivery to a vehicle” (Habbaba: ¶ 0030) and “delivery of an item or package to vehicles, whether attended or unattended, may provide for convenience to owners” (Habbaba: ¶ 0010). 

With respect to the limitation: 
and identify a nearby parking lot near to the parking lot in which the designated vehicle is parked, when the delivery vehicle is determined to be unable to arrive at the parking position 
While Wiechers/Habbaba/Wang teach delivery to a vehicle within a parking lot as seen in claim 1 above, they do not explicitly teach identifying a nearby parking lot near the parked vehicle and inquiring about movement of the vehicle. However, Boccuccia teaches identifying one parking area nearby another in which the vehicle is parked (Boccuccia: ¶ 0034-0035 and Figs. 3-4 showing parking areas 302 and 304). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the identifying proximity of one parking area to another of Boccuccia in the vehicle package delivery system of Wiechers/Habbaba with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “provide additional opportunities for the customer vehicle 112 to rendezvous with the delivery service vehicle 106 to receive the parcel 104” (Boccuccia: ¶ 0035). 
Still, while Boccuccia teaches identifying a nearby parking lot near to the parking lot in which the designated vehicle is parked, Boccuccia does not explicitly teach determining this location based on an inability of the delivery vehicle arrive at the parking position. However, Mishra teaches choosing delivery location and providing delivery instructions in response to the vehicle being unable to park or limited parking access at the delivery location (Mishra: Col. 14: 10-15, Col. Col. 11: 56 – Col. 12: 6; also Col. 22: 9-18). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination of the delivery location/parking of Mishra in the vehicle package delivery system of Wiechers/Habbaba/Boccuccia with a reasonable expectation of success of arriving at the claimed invention, with the motivation to address the problems that “a deliverer that is to deliver an 

Claim 2: Wiechers/Habbaba/Boccuccia/Mishra teach claim 1. With respect to the following limitation, while Wiechers teaches causing opening of the customer vehicle when it arrives (Wiechers: ¶ 0046), to the extent that Wiechers does not explicitly teach the following, Habbaba does teach: 
wherein the at least one processor is configured to output a result of determination indicating whether the delivery vehicle will be able to arrive at the parking position (Habbaba: ¶ 0042 “When a delivery vehicle 106 arrives at or near a location of the receiving vehicle 104, the receiving vehicle 104 may transmit information to communicate with the delivery vehicle” and “confirm that the receiving vehicle 104 is the delivery target or that the delivery vehicle has arrived at a location of the receiving vehicle”; also ¶ 0044-0045 showing instructions for arriving at the location of the receiving vehicle and ¶ 0047 “Upon arriving at a location of the receiving vehicle 104, the delivery vehicle 106 or delivery device 120 authenticates and authorizes delivery to the receiving vehicle”)


Claim 3: Wiechers/Habbaba/Boccuccia/Mishra teach claim 1. With respect to the following limitation, Wiechers teaches authorization of access to the vehicle for delivery and/or collection (Wiechers: ¶ 0050-0052), which would indicate to one of ordinary skill in the art a result in which the delivery vehicle was able to arrive at the vehicle parking position. However, to the extent that Wiechers does not explicitly teach the following limitation entirely, Habbaba does teach: 
wherein the at least one processor is configured to determine whether the collection from and delivery to the areas will be carried out based on a result of determination indicating whether the delivery vehicle will be able to arrive at the parking position (Habbaba: at least ¶ 0047 “the delivery service system 102 dispatches a delivery vehicle...The delivery vehicle 106 navigates to a location of the receiving vehicle at 312. Upon arriving at a location of the receiving vehicle 104, the delivery vehicle 106 or delivery device 120 authenticates and authorizes delivery to the receiving vehicle 104 at 314. In response to authenticating/authorizing delivery with the delivery vehicle 106 or delivery device 120, 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the authentication for completing the delivery/collection of the package into the vehicle of Habbaba in the vehicle package delivery system of Wiechers/Habbaba/Boccuccia/Mishra with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Taking into account the large size of many shopping malls or parking garages, Applicants have recognized that having an easy, fast, and intuitive way to pinpoint the location of the vehicle that does not require any technical knowledge would be extremely helpful” (Habbaba: ¶ 0028). 

Claim 4: Wiechers/Habbaba/Boccuccia/Mishra teach claim 1. Wiechers, as modified above, further teaches: 
wherein the at least one processor is configured to: identify route information between the delivery vehicle and the parking position based on the parking position information (Wiechers: ¶ 0044 and ¶ 0047-0048 showing determining a route for the distribution vehicle, i.e. delivery vehicle, to the customer vehicle location; also ¶ 0025 and ¶ 0037-0039; also note that Habbaba teaches navigation instructions to the position of the receiving vehicle in ¶ 0021, ¶ 0024, ¶ 0029, ¶ 0044); and 
determine whether the delivery vehicle will be able to arrive at the parking position based on at least one of the route information and the attribute information (Wiechers: ¶ 0044, ¶ 0047-0048 above showing following the route and showing the guide unit may guide 

Claim 6: Wiechers/Habbaba/Boccuccia/Mishra teach claim 1. Wiechers, as modified above, further teaches: 
wherein the attribute information further includes at least one of information on necessity of permission for the vehicle to approach the parking position (Wiechers: ¶ 0048 showing received access information for accessing the parking lot in which the customer vehicle is located, i.e. the access information provided by the customer is necessary for the vehicle to enter the parking lot/garage), information on height limitations imposed on the vehicle approaching the parking position, and information on expense incurrence 

Claim 10: See the rejection of claim 1 above reciting analogous limitations (noting that Habbaba is cited as teaching a computing device including one or more processors and memory devices may be used to perform the various vehicle delivery system functions ¶ 0052-0059, Fig. 6)
Claims 11/19: See the rejection of claim 3. 
Claims 12/20: See the rejection of claim 4. 
Claims 14/22: See the rejection of claim 6 above. 

Claim 18: See the rejection of claim 1 above reciting analogous limitations (noting that Habbaba is cited as teaching a computing device including one or more processors executing system functions stored as instructions on computer-readable media in Habbaba: ¶ 0052-0059 and Fig. 6). 

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170024688 A1 to Wiechers in view of US 20190311327 A1 to Habbaba et al. (Habbaba), further in view of US 20200074396 A1 to Boccuccia et al. (Boccuccia), even further in view of US 11151509 B1 to Mishra, and even further in view of US 20030125963 A1 to Haken.

Claim 5: Wiechers/Habbaba/Boccuccia/Mishra teach claim 4. With respect to the limitation: 
wherein the route information includes at least one of traffic regulation information on a route between the delivery vehicle and the parking position and traffic restriction information on the route between the delivery vehicle and the parking position
While Wiechers teaches a route for a delivery vehicle to arrive at a customer vehicle as seen above, and Habbaba determines routing information for a delivery vehicle to arrive at a parking position of a receiving vehicle (Habbaba: ¶ 0027, ¶ 0044, ¶ 0047), Wiechers/Habbaba/Wang do not explicitly teach the route information taking into account traffic regulations or restrictions. Haken teaches route information including traffic rules and restrictions (Haken: ¶ 0023). It would have been obvious to one of ordinary skill in the art at the time of the invention to include route information to a delivery destination taking into account traffic rules and restrictions as taught by Haken in the vehicle package delivery system of Wiechers/Habbaba/Boccuccia/Mishra, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13/21: See the rejection of claim 5 above. 

Claims 7-8, 15-16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170024688 A1 to Wiechers in view of US 20190311327 A1 to Habbaba et al. (Habbaba), further in view of US 20200074396 A1 to Boccuccia et al. (Boccuccia), even further in view of US 11151509 B1 to Mishra, and even further in view of US 20180186333 A1 to Santiano et al. (Santiano). 

Claim 7: Wiechers/Habbaba/Boccuccia/Mishra teach claim 1. With respect to the following limitations: 
wherein the at least one processor is configured to inquire of a terminal of a requesting user whether the designated vehicle can be moved to the nearby parking lot, 
While Wiechers/Habbaba/Boccuccia/Mishra teach the relocation by the vehicle from one parking location to another to dynamically update the delivery to the vehicle (Boccuccia: ¶ 0034-0035 and Figs. 3-4 showing parking areas 302 and 304), they do not explicitly teach that the movement of the vehicle involves inquiring the user to move the vehicle, or inquiring the user for permission to move the vehicle. However, Santiano teaches inquiring and receiving permissions via an electronic key from the user to operate the user’s vehicle (Santiano: ¶ 0037 showing inquiry confirming an electronic key should be sent to the user, which as per ¶ 0044-0047 allows operation of the vehicle; also see ¶ 0033, ¶ 0046, ¶ 0049 showing key requests sent from user to vehicle owner). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the remote issuance of an electronic key to operate a user’s vehicle of Santiano in the vehicle package delivery system of 

With respect to the remaining limitation, while Wiechers is silent regarding the step of the customer actually requesting the collection/delivery, Habbaba teaches (as seen in claim 1 above): 
the requesting user being a user who requests the collection of the item and the delivery of the item (Habbaba: ¶ 0033 “The delivery service system 102 may receive an order…The order may include order information such as an item to be delivered, customer information for a customer for whom the order has been placed, and/or vehicle information about a vehicle to which the order is to be delivered”; also see ¶ 0049) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include that the user requests collection and/or delivery of the item as taught by in the vehicle delivery system of Wiechers/Habbaba/Boccuccia/Mishra/Santiano, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8: Wiechers/Habbaba/Boccuccia/Mishra teach claim 1. With respect to the following limitations 
wherein the at least one processor is configured to inquire of a terminal of a requesting user about an approval of issuance of key information used for moving the designated vehicle to the nearby parking lot, 
While Wiechers/Habbaba/Boccuccia/Mishra teach the relocation by the vehicle from one parking location to another nearby parking lot to dynamically update the delivery to the vehicle (¶ 0034-0035 and Figs. 3-4), they do not teach that the movement of the vehicle involves inquiring the user to move the vehicle, or inquiring the user for an electronic key to move the vehicle. However, Santiano teaches inquiring and receiving permissions via an electronic key from the user to operate and move the user’s vehicle to another location (Santiano: ¶ 0037 showing inquiry confirming an electronic key should be sent to the user, which as per ¶ 0044-0047 allows operation of the vehicle; also see ¶ 0033, ¶ 0046, ¶ 0049 showing key requests sent from user to vehicle owner). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the remote issuance of an electronic key to operate a user’s vehicle of Santiano in the vehicle package delivery system of Wiechers/Habbaba/Boccuccia/Mishra with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “A vehicle owner may wish to lend his or her vehicle to an authorized user…use of a physical key requires the owner to physically transfer the key to the authorized user, which may be inconvenient…use of a physical key permits the authorized user complete and unlimited autonomy to access vehicle compartments, and to operate the vehicle at any speed, for any duration, and in any location without any restrictions or adherence to the owner's preferences” (Santiano: ¶ 0003-0004), and 

With respect to the remaining limitation, while Wiechers is silent regarding the step of the customer actually requesting the collection/delivery, Habbaba teaches (as seen in claim 1 above): 
the requesting user being a user who requests the collection of the item and the delivery of the item (Habbaba: ¶ 0033 “The delivery service system 102 may receive an order…The order may include order information such as an item to be delivered, customer information for a customer for whom the order has been placed, and/or vehicle information about a vehicle to which the order is to be delivered”; also see ¶ 0049) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include that the user requests collection and/or delivery of the item as taught by in the vehicle delivery system of Wiechers/Habbaba/Boccuccia/Mishra/Santiano, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15/23: See the rejection of claim 7 above.
Claims 16/24: See the rejection of claim 8 above. 

Claims 9, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170024688 A1 to Wiechers in view of US 20190311327 A1 to Habbaba et al. (Habbaba), further in view of US 20200074396 A1 to Boccuccia et al. (Boccuccia), even further in view of US 11151509 B1 to Mishra, and even further in view of US 20160098670 A1 to Oz et al. (Oz).

Claim 9: Wiechers/Habbaba/Boccuccia/Mishra teach claim 1. With respect to the limitation, Wiechers/Habbaba/Boccuccia/Mishra do not explicitly teach a requesting user accepting a fee required to deliver to the vehicle, which as per Wiechers/Habbaba/Boccuccia/Mishra above may be parked in a parking lot. However, Oz teaches: 
wherein the at least one processor is configured to inquire of a terminal of a requesting user about at least one of an approval of an additional expense required to approach the parking position and an approval of an additional expense required to use a nearby parking lot near to the parking lot in which the designated vehicle is parked (Oz: ¶ 0055 showing the client’s device displays user interface showing the additional fee required to deliver to an alternate destination, i.e. the user’s vehicle, and user submits, i.e. accepts, the order and shipping information via the mobile application; also see ¶ 0111), 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included charging an additional fee for the alternate delivery to the user’s vehicle of Oz in the vehicle package delivery system of Wiechers/Habbaba/Boccuccia/Mishra with a reasonable expectation of success of arriving at the claimed invention, with the motivation to generate additional revenue by charging the user/customer the additional fee (Oz: ¶ 0111). 

With respect to the remaining limitation, while Wiechers is silent regarding the step of the customer actually requesting the collection/delivery, Habbaba teaches (as seen in claim 1 above): 
the requesting user being a user who requests the collection of the item and the delivery of the item (Habbaba: ¶ 0033 “The delivery service system 102 may receive an order…The order may include order information such as an item to be delivered, customer information for a customer for whom the order has been placed, and/or vehicle information about a vehicle to which the order is to be delivered”; also see ¶ 0049) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include that the user requests collection and/or delivery of the item as taught by in the vehicle delivery system of Wiechers/Habbaba/Boccuccia/Mishra/Oz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 17/25: See the rejection of claim 9 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628